


110 HRES 737 IH: Commemorating October 12, 2007, Spain’s

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 737
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Fortuño submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commemorating October 12, 2007, Spain’s
		  National Day.
	
	
		Whereas the United States and Spain are longtime friends
			 and allies, they share common values and the same views on democracy and
			 freedom;
		Whereas thanks to the 1978 Constitution and the steady
			 leadership of King Juan Carlos, Spain has become a model of democracy and
			 prosperity;
		Whereas Spain is a trustworthy ally of the United States,
			 as well as one of the most respected and reliable contributors to global
			 security;
		Whereas Spain is a member of NATO, of the European Union,
			 an active player in the Organization for Security and Co-operation in Europe
			 (OSCE), and a significant voice at the United Nations and in
			 other international and regional organizations;
		Whereas due to the experience of many years fighting local
			 and international terrorism, Spain and the United States have developed a
			 strong alliance in the War on Terror;
		Whereas Spain and the United States have demonstrated
			 outstanding military cooperation through the joint use of military bases in
			 Spain that have been instrumental for security across the Mediterranean, Europe
			 and in the War on Terrorism;
		Whereas today, Spain is participating in a number of
			 stabilization, peace-keeping, and nation building operations with the United
			 States including Kosovo and Afghanistan;
		Whereas Spain and the United States are connected by
			 strong historic and cultural links since the first city of Saint Augustine,
			 Florida was founded by Spain;
		Whereas about 1300 cities, 130 counties, 110 sea gulfs,
			 bays and ports, 175 islands, 150 mountains, 200 rivers and about 250 saint
			 names of Spanish origin can be found along the American geography;
		Whereas 45,000,000 Americans are of Hispanic descent and
			 share similar roots, language and culture as the Hispanic community;
		Whereas Spain was a key ally during the Revolutionary War
			 due to its diplomatic support, financial aid, and military prowess that helped
			 instrument the final victory and independence of the United States;
		Whereas Spain is currently ranked as one of the top
			 economies in the world in terms of GDP;
		Whereas the United States is the largest direct foreign
			 investor in Spain;
		Whereas leading Spanish companies in machinery, high-tech
			 industries, alternative and renewable energy sources, banking, and construction
			 are expanding their presence in the United States;
		Whereas Spain is the second largest direct foreign
			 investor in Latin America, for a total aggregate of €120,000,000 between 1993
			 and 2005 and many of the Spanish enterprises investing in the United States
			 consider their investment in the United States as the center for operations in
			 Latin America; and
		Whereas Spain is one of the top destinations for American
			 students and the United States is the top destination for Spanish teachers
			 considering more than 1400 are sent annually to this country: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 commemorates Spain’s National Day.
		
